DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claims 1-18 are amended.
Claims 20-25 are new.
Claims 1-18 and 20-25 are examined on the merits.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive:
With respect to claim 1, Applicants argue that the rejection is improper because the paragraph [0014] of Kobayashi indicates that the fiber layer is capable of being stretched in a machine direction but does not state that it has been pre-stretched in the machine direction.

With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327).

Regarding claims 1, 6, 7 and 20, Kobayashi discloses a diaper (col. 11, [0042]) having a front and a rear panel (waist portions), an intermediate panel (below-waist portion) (see [0042]), the diaper comprises an elastic nonwoven material (stretch nonwoven fabric (10); fig. 3) is disclosed. Said elastic nonwoven material (stretch nonwoven fabric (10)) is formed by pre-stretching (stretching performed in stretching unit (30)) (see paragraphs [0011], [0020]-[0021] and figure 1) a laminate sheet (10A; fig. 3A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1)) and a non-elastic material component (inelastic fiber layers (2 and 3) in (see paragraphs [0011], [0026]  and figure 3), wherein the elastic nonwoven material extends entirely through the laminate from one side to another side. The nonwoven material (stretch nonwoven fabric (10)) has individual bonding points (bonds (4); fig. 3A) at which the layers are united (see paragraph [0026] and figure 5a). The individual bonding points (bonds (4)) have a circular shape and are arranged in a staggering manner, i.e. offset (see paragraphs [0043]-[0044]), wherein  the pattern comprises rows of individual bonding points extending in a machine-direction and a cross-direction, wherein the center point of each bonding point in a row of bonding points extending in the cross­ direction and machine-direction is offset from a center point of each bonding points in a neighboring row of bonding points extending in the cross-direction and in the machine­ direction (see paragraphs [0028], [0043], figure 2 and figure 5a), wherein the article is pre-stretched in a machine direction ([0049]) that means that the center points of the bonding points are closer to each other in the rows extending in the machine direction than the center points in the rows extending in the cross-direction, because the stretching process in the machine direction causes narrowing the material. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kobayashi does not expressly disclose the article, wherein the front panel and the rear panel are joined to each other at side seams having fitting components for adapting the fit of the article to the body of a user.
	Chhabra teaches an absorbent article (Abstract, lines 2-3) that is a diaper ([0044]), wherein the front panel and the rear panel are joined to each other by seams 51 (fig. 2, cuffs) and a fastener system 70 ([0090], last line; fig. 2), wherein fasteners 70 are fitting components adapting the fit of the article to the body of a user, as required by claim 20.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to join panels of Kobayashi by seems, as taught by Chhabra in order to simplify the device by employing the method of connecting elements of the article conventionally known in the art. 
Regarding claims 2, 3 and 8-10, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the particular variations of the patterns formed by the bonding points.
Since Applicants did not state that such patterns serve any specific purpose or performs any specific function other that the function disclosed in Kobayashi, it would have been obvious top those skilled in the art at the time the invention was filed to form patterns required by claims 2, 3 and 8-10 as an obvious design choice, and as such it does not impact the patentability of claim. MPEP 2144.04 (I).
Regarding claims 4 and 5, Kobayashi discloses the article, wherein the individual bonding points 4 (fig. 5a) have an elliptical shape, wherein the extension along the longitudinal axis is inherently longer than along the width axis, as require by claim 5.
Regarding claim 11, Kobayashi in view of Chhabra discloses the invention discussed above but do not expressly disclose the particular parameter of the bonding area percentage range obtained ty the bonding points.
Since the particular parameter of the bonding area percentage range obtained ty the bonding points affects the mechanical strength of the structure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the particular parameter of the bonding area percentage range obtained ty the bonding points in order to achieve the desired level of the strength of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 (II-A)).
Regarding claim 12, Kobayashi discloses the invention discussed above but does not expressly disclose the particular parameter of the amount of individual bonding points per unit area range obtained ty the bonding points.
Since the particular parameter of the amount of individual bonding points per unit area affects the mechanical strength of the structure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the amount of individual bonding points per unit area range in order to achieve the desired level of the strength of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 (II-A)).
Regarding claims 13 and 14, Kobayashi discloses the article, wherein a laminate sheet (10A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1)) and a non-elastic material component (inelastic fiber layers (2 and 3)) (see paragraphs [0011], [0026] and figure 3).
Regarding claim 15, Kobayashi does not expressly disclose the article, wherein the elastic polymer material comprises polyolefins.
Chhabra teaches an absorbent article (Abstract, lines 2-3), wherein the elastic polymer comprises polyolefins (page 5, [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the article of Kobayashi with the elastic polymer comprising polyolefins, as taught by Chhabra in order to improve barrier against low surface tension body exudates, as motivated by Chhabra (page 6, [0085]).
Regarding claim 16, Kobayashi discloses the elastic material comprising copolymer made of ethylene-based copolymer made of the same material ([0015]) as describe by Applicants (Spec, [0075]), Kobayashi’s copolymer inherently comprises claimed properties.
Regarding claim 17, Kobayashi discloses the article, wherein the bonding pattern comprises a surface pattern providing the rows of individual bonding points (see fig. 5a).
Regarding claim 18, Kobayashi discloses the article in the diaper form ((col. 11, [0042]) that is a pant-type diaper for infants or adults.
Regarding claim 21, since the article of Kobayashi/ Chhabra is disclosed as being pre-stretched in the machine direction ([0014], [0049]), the centre points of the bonding points are naturally closer to each other in the rows extending in the cross-direction than the centre points in rows extending in the machine direction.
Regarding claims 22 and 25, since waist portions are disclosed as being elastic ([0042]), both the front and rear panels are interpreted as being comprised of the elastic nonwoven material and contractible in a waist circumferential direction, as required by claim 25.
Regarding claim 23, Kobayashi in view of Chhabra disclose the invention discussed above but does not expressly disclose the article, wherein the individual bonding points in one of the rows of individual bonding points extending along the cross-direction are angled differently than the individual bonding points extending in a neighboring row.
Since Applicant did not state that such pattern of bonding points serves any specific purpose or performs any specific function other that the function disclosed in Kobayashi/ Chhabra, it would have been obvious top those skilled in the art at the time the invention was filed to provide bonding points is the claimed pattern as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 24, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the diaper intended for infants.
However, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Since Kobayashi/ Chhabra disclose substantially the same structure, as that claimed by applicants, the structure is fully capable of performing the claimed function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781